DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract 
2.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
	Specifically, the Abstract of the Disclosure is objected to because it should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.
Please remove ‘ [Fig. 1] ’  from abstract.
Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kelly et al. (US 20200357493 A1).
	Regarding claims 1 and 11, Kelly discloses an apparatus for controlling a measurement device, and a method for practicing the apparatus, comprising: a display (220 in Fig. 2) for displaying a signal waveform of a measured signal (para. 0026); an input device for receiving a first input for specifying a first position in the displayed signal waveform (para. 0030); and a processing device for identifying one or more predetermined 35events in a preset area with respect to the first position (para. 0032); wherein the display is configured to display the identified events (para. 0034); and 5the input device is configured to receive a second input for selecting one of the displayed identified events (para. 0034: “Details for each event may be displayed, in one embodiment, as the cursor hovers over the event”).
	  Regarding claims 2 and 12, Kelly discloses: wherein the processing device is configured to determine a second position in the dis10played signal waveform, wherein the second position relates to a position of the event selected by the second input (para. 0032: “ … a portion of time prior to the actual event is saved in association with the 
	Regarding claims 3 and 13, Kelly discloses: wherein the processing device is configured to automatically set the second position (e.g., a portion of time prior to the actual event) to a 15position of the identified event in the signal waveform, if only a single predetermined event is identified in the signal waveform (para. 0032, 0036, 0039).  
	Regarding claims 4 and 14, Kelly discloses: wherein a size of the preset 20area is adjustable (para. 0040). 
	 Regarding claims 5 and 15, Kelly discloses: wherein the predetermined events are identified in the preset area of the signal waveform before the first position, behind the first position, 25above the first position and/or below the first position (para. 0040).
	Regarding claims 6 and 16, Kelly discloses: wherein the predetermined events comprise at least one of a rising edge, a falling edge, a signal increasing or decreasing a predetermined level 30or a peak value, a number of one or more predetermined values (para. 0031; also see Fig. 6).  
	Regarding claims 7 and 17, Kelly discloses: wherein the processing device is configured to identify similar events in a single signal 35waveform (para. 0045).  
	Regarding claims 8 and 18, Kelly discloses: P48976-US28wherein the processing device is configured to identify similar events in a plurality of different signal waveforms (para. 0029-0030).  

	Regarding claims 10 and 20, Kelly discloses: 10a measurement device for analyzing the measured signal based on the determined second position (para. 0032, 0035).
Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/X.S/Examiner, Art Unit 2862         

/TOAN M LE/Primary Examiner, Art Unit 2864